                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SATISH RAMACHANDRAN,                                Case No.18-cv-01223-VKD
                                                          Plaintiff,
                                   9
                                                                                             SECOND INTERIM ORDER RE
                                                   v.                                        DISCOVERY LETTER BRIEF
                                  10

                                  11     CITY OF LOS ALTOS, et al.,                          Re: Dkt. No. 64
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             On December 12, 2018, the Court ordered plaintiff Satish Ramachandran to respond to a

                                  14   discovery letter filed by defendants on December 11, 2018. Dkt. No. 65. In his response, Mr.

                                  15   Ramachandran asserts that all discovery in this matter was stayed automatically pursuant to

                                  16   California Code of Civil Procedure § 425.16(g) as soon as defendants filed a motion to strike

                                  17   under California’s Anti-SLAPP (Strategic Litigation Against Public Participation) statute. Dkt.

                                  18   No. 66.

                                  19              Mr. Ramachandran’s premise is incorrect. California state civil procedure does not

                                  20   generally apply in an action in a federal court, even if the federal action includes state law claims.

                                  21   Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 839 (9th Cir. 2001) (“Procedural state laws are not

                                  22   used in federal court if to do so would result in a ‘direct collision’ with a Federal Rule of Civil

                                  23   Procedure.”). With respect to anti-SLAPP motions, courts engage in a “threshold inquiry” to

                                  24   determine whether California Code of Civil Procedure § 425.16(g)’s discovery stay should apply

                                  25   in a particular case. Z.F. v. Ripon Unified Sch. Dist., 482 Fed. A’ppx 239, 240 (9th Cir. 2012).

                                  26   Whether the discovery stay applies depends on whether the anti-SLAPP motion is “founded on

                                  27   purely legal arguments,” or whether it raises factual issues that require discovery in order to

                                  28   resolve. Nat’l Abortion Fed. v. Center for Medical Progress, et al., No. 15-cv-03522-WHO, 2015
                                   1   WL 5071977, at *3–4 (N.D. Cal. Aug. 27, 2015).

                                   2          The parties have not addressed the issue of whether section 425.16(g)’s discovery stay

                                   3   should apply in this federal action to the discovery defendants move to compel, in view of

                                   4   defendants’ pending anti-SLAPP motion. The parties shall submit supplemental discovery dispute

                                   5   letters of no more than 1000 words addressing this issue on or before January 15, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 14, 2018

                                   8

                                   9
                                                                                                  VIRGINIA K. DEMARCHI
                                  10                                                              United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
